Exhibit 10.1

LOGO [g28443img001.jpg]

 

 

 

$35,000,000

CREDIT AGREEMENT

among

STEC, INC.

as Borrower,

ITS DOMESTIC SUBSIDIARIES

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

Dated as of July 30, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I        DEFINITIONS

   1

Section 1.1

   Defined Terms    1

Section 1.2

   Other Definitional Provisions    21

Section 1.3

   Accounting Terms    21

Section 1.4

   Computation of Time Periods    22

ARTICLE II       THE LOANS; AMOUNT AND TERMS

   22

Section 2.1

   Loans    22

Section 2.2

   Fees    24

Section 2.3

   Revolving Commitment Reductions    24

Section 2.4

   Prepayments    25

Section 2.5

   Minimum Principal Amount of Tranches    26

Section 2.6

   Default Rate and Interest Payment Dates    26

Section 2.7

   Conversion Options    27

Section 2.8

   Computation of Interest and Fees    28

Section 2.9

   Pro Rata Treatment and Payments    29

Section 2.10

   Administrative Agent’s Clawback    30

Section 2.11

   Inability to Determine Interest Rate    31

Section 2.12

   Illegality    32

Section 2.13

   Increased Costs    32

Section 2.14

   Indemnity    33

Section 2.15

   Taxes    34

Section 2.16

   Mitigation Obligations    36

Section 2.17

   Additional Loans    36

ARTICLE III       REPRESENTATIONS AND WARRANTIES

   37

Section 3.1

   Financial Condition    37

Section 3.2

   No Change    38

Section 3.3

   Corporate Existence    38

Section 3.4

   Corporate Power; Authorization; Enforceable Obligations    38

Section 3.5

   Compliance with Laws; No Conflict; No Default    38

Section 3.6

   No Material Litigation    39

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 3.7

   Investment Company Act, Etc.    39

Section 3.8

   Margin Regulations    39

Section 3.9

   ERISA    40

Section 3.10

   Environmental Matters    40

Section 3.11

   Use of Proceeds    41

Section 3.12

   Subsidiaries    41

Section 3.13

   Ownership    41

Section 3.14

   Intentionally Deleted    42

Section 3.15

   Taxes    42

Section 3.16

   Intellectual Property Rights    42

Section 3.17

   Solvency    42

Section 3.18

   Intentionally Deleted    42

Section 3.19

   No Burdensome Restrictions    42

Section 3.20

   Labor Matters    43

Section 3.21

   Accuracy and Completeness of Information    43

Section 3.22

   Intentionally Deleted    43

Section 3.23

   Foreign Assets Control Regulations, Etc.    43

Section 3.24

   Compliance with OFAC Rules and Regulations    43

Section 3.25

   Outstanding Obligations    44

ARTICLE IV      CONDITIONS PRECEDENT

   44

Section 4.1

   Conditions to Closing Date    44

Section 4.2

   Conditions to All Loans    47

ARTICLE V       AFFIRMATIVE COVENANTS

   48

Section 5.1

   Financial Statements    48

Section 5.2

   Certificates; Other Information    49

Section 5.3

   Payment of Taxes and Other Obligations    50

Section 5.4

   Conduct of Business and Maintenance of Existence    50

Section 5.5

   Maintenance of Property; Insurance    51

Section 5.6

   Inspection of Property; Books and Records; Discussions    51

Section 5.7

   Notices    51

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 5.8

   Environmental Laws    52

Section 5.9

   Financial Covenants    53

Section 5.10

   Additional Guarantors    53

Section 5.11

   Compliance with Law    53

Section 5.12

   Covenants Regarding Patents, Trademarks and Copyrights    53

Section 5.13

   Supplemental Disclosure    54

Section 5.14

   Inactive Entities    54

Section 5.15

   Ownership of Subsidiaries    54

ARTICLE VI       NEGATIVE COVENANTS

   55

Section 6.1

   Indebtedness    55

Section 6.2

   Liens    55

Section 6.3

   Guaranty Obligations    56

Section 6.4

   Intentionally Deleted    56

Section 6.5

   Consolidation, Merger, Sale or Purchase of Assets, etc.    56

Section 6.6

   Advances, Investments and Loans    57

Section 6.7

   Transactions with Affiliates    57

Section 6.8

   Ownership of Subsidiaries; Restrictions    57

Section 6.9

   Fiscal Year; Organizational Documents    57

Section 6.10

   Limitation on Restricted Actions    58

Section 6.11

   Restricted Payments    58

Section 6.12

   Intentionally Deleted    59

Section 6.13

   Sale Leasebacks    59

Section 6.14

   No Further Negative Pledges    59

Section 6.15

   Amending Certain Documents    59

ARTICLE VII      EVENTS OF DEFAULT

   60

Section 7.1

   Events of Default    60

Section 7.2

   Acceleration; Remedies    62

ARTICLE VIII     THE ADMINISTRATIVE AGENT

   63

Section 8.1

   Appointment and Authority    63

Section 8.2

   Rights as a Lender    63

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page

Section 8.3

   Exculpatory Provisions    63

Section 8.4

   Reliance by Administrative Agent    64

Section 8.5

   Delegation of Duties    64

Section 8.6

   Resignation of Administrative Agent    65

Section 8.7

   Non-Reliance on Administrative Agent and Other Lenders    65

ARTICLE IX       MISCELLANEOUS

   65

Section 9.1

   Amendments and Waivers    65

Section 9.2

   Notices    68

Section 9.3

   Survival of Representations and Warranties    69

Section 9.4

   Payment of Expenses and Taxes; Indemnification    69

Section 9.5

   Waiver of Consequential Damages    71

Section 9.6

   Successors and Assigns    71

Section 9.7

   Adjustments; Set-off    74

Section 9.8

   Table of Contents and Section Headings    75

Section 9.9

   Counterparts    75

Section 9.10

   Effectiveness    75

Section 9.11

   Severability    76

Section 9.12

   Integration    76

Section 9.13

   Governing Law; Jurisdiction; Etc.    76

Section 9.14

   Confidentiality    77

Section 9.15

   Acknowledgments    78

Section 9.16

   Patriot Act Notice    78

Section 9.17

   Arbitration    79

ARTICLE X        GUARANTY

   80

Section 10.1

   The Guaranty    80

Section 10.2

   Bankruptcy    81

Section 10.3

   Nature of Liability    81

Section 10.4

   Independent Obligation    81

Section 10.5

   Authorization    82

Section 10.6

   Reliance    82

Section 10.7

   Waiver    82

Section 10.8

   Limitation on Enforcement    83

 

-iv-



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1(a)

   Account Designation Letter

Schedule 1.1(c)

   Form of Acquisition Compliance Certificate

Schedule 1.1(d)

   Outstanding Liens

Schedule 2.1(a)

   Schedule of Lenders and Revolving Commitments

Schedule 2.1(b)(i)

   Form of Notice of Borrowing

Schedule 2.1(e)

   Form of Note

Schedule 2.10

   Form of Notice of Conversion/Extension

Schedule 2.15

   Section 2.15 Certificate

Schedule 3.3

   Jurisdictions of Organization and Qualification

Schedule 3.6

   Litigation

Schedule 3.12

   Subsidiaries

Schedule 3.20

   Labor Matters

Schedule 4.1(b)

   Form of Secretary’s Certificate

Schedule 5.2(b)

   Form of Officer’s Compliance Certificate

Schedule 5.5(b)

   Insurance

Schedule 5.10

   Form of Joinder Agreement

Schedule 6.1(b)

   Indebtedness

Schedule 6.1(e)

   Form of Intercompany Note

Schedule 9.2

   Lenders’ Lending Offices

Schedule 9.6(b)

   Form of Assignment and Assumption



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 30, 2008 (this “Credit Agreement”), among
STEC, Inc., a California corporation (the “Borrower”), each of those Domestic
Subsidiaries of the Borrower identified as a “Guarantor” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (collectively the “Guarantors” and individually a
“Guarantor”), the several banks and other financial institutions from time to
time parties to this Credit Agreement (collectively the “Lenders” and
individually a “Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent” or the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions set forth
herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

“AAA” shall mean the American Arbitration Association.

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement or Credit Agreement” shall mean this Credit Agreement.



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
or otherwise identified from time to time by Wachovia at its principal office in
Charlotte, North Carolina as its prime rate. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
opening of business on the date of such change.

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable Level then in effect, it being understood that the
Applicable Margin for (a) Loans that are Alternate Base Rate Loans shall be the
percentage set forth under the column “Loans” and “Base Rate Margin” and
(b) Loans that are LIBOR Rate Loans shall be the percentage set forth under the
column “Loans” and “LIBOR Margin”:

 

          LOANS  

Level

   Leverage Ratio    LIBOR Margin     Base Rate Margin  

I

   > 1.50    1.20 %   -1.00 %

II

   > 1.00 but


£1.50

   0.95 %   -1.25 %

III

   £ 1.00    0.70 %   -1.50 %

 

2



--------------------------------------------------------------------------------

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date three (3) Business Days after the date on which the Administrative
Agent has received from the Borrower the quarterly financial information and
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b)
(each an “Interest Determination Date”). Such Applicable Margin shall be
effective from such Interest Determination Date until the next such Interest
Determination Date. After the Closing Date, if the Borrower shall fail to
provide the financial information and certifications in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) or an Event of Default shall
have occurred and be continuing, the Applicable Margin shall, on the date three
(3) Business Days after the date by which the Borrower was so required to
provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level I until such time as such information
and certifications are provided, whereupon the Level shall be determined by the
then current Leverage Ratio. Notwithstanding the foregoing, the Applicable
Margin shall be as set forth above opposite Level III from the Closing Date
until the first Interest Determination Date occurring after June 30, 2008.

If any financial statement delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Credit Agreement or the Revolving
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Administrative Agent a corrected
financial statement for such Applicable Period, (ii) determine the Applicable
Margin for such Applicable Period based upon the corrected Financial statement,
and (iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.9. This is in addition to rights of the
Administrative Agent and Lenders with respect to Sections 2.6 and 7.2 and other
of their respective rights under this Credit Agreement.

“Applicable Percentage” shall mean with respect to any Lender, the percentage of
the total Revolving Commitments represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Arbitration Rules” shall mean the Commercial Financial Disputes Arbitration
Rules of the AAA.

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of the Borrower or any Subsidiary,
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (a) the sale, lease or transfer of assets permitted by
Section 6.5(a)(i), (ii), (iii) or (v), (b) any Equity Issuance or (c) any
Recovery Event.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee and accepted by the Administrative Agent.

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to any of the Credit Parties by the Agent or any Affiliate
of the Agent in reliance on the Agent’s agreement to indemnify such Affiliate:
(i) Automated Clearing House (ACH) transactions and other similar money transfer
services; (ii) cash management, including controlled disbursement and lockbox
services; (iii) establishing and maintaining deposit accounts; (iv) credit cards
or stored value cards; and (v) other similar or related bank products and
services.

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code.

“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, Santa Ana, California or
New York, New York are authorized or required by law to close; provided,
however, that when used in connection with a rate determination, borrowing or
payment in respect of a LIBOR Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
Dollar deposits in the London interbank market.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Cash” shall mean Dollars held in a deposit account.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government

 

4



--------------------------------------------------------------------------------

Obligations”), (ii) Dollar denominated (or foreign currency fully hedged to
Dollar) time deposits, certificates of deposit, Eurodollar time deposits and
Eurodollar certificates of deposit of (y) any domestic commercial bank of
recognized standing having capital and surplus in excess of $250,000,000 or
(z) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 364 days from the date of acquisition, (iii) commercial paper
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (iv) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, and (v) obligations of any
state of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment.

“Change in Law” shall mean the occurrence, after the date of this Credit
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

“Change of Control” shall mean (a) so long as Mehrdad Moshayedi, Manouch
Moshayedi and Masoud Moshayedi, collectively, own and control, beneficially and
of record, Voting Stock of the Borrower representing 25% or more of the combined
voting power of all Voting Stock of the Borrower, then any Person or two or more
Persons, other than Mehrdad Moshayedi, Manouch Moshayedi or Masoud Moshayedi,
acting in concert, shall have acquired “beneficial ownership,” directly or
indirectly, of, or shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of, or control over, Voting Stock of the Borrower (or
other securities convertible into such Voting Stock) representing 30% or more of
the combined voting power of all Voting Stock of the Borrower, (b) if Mehrdad
Moshayedi, Manouch Moshayedi and Masoud Moshayedi, collectively, own and
control, beneficially and of record, Voting Stock of the Borrower representing
less than 25% of the combined voting power of all Voting Stock of the Borrower,
then any Person or two or more Persons, other than Mehrdad Moshayedi, Manouch
Moshayedi or Masoud Moshayedi, acting in concert, shall have acquired
“beneficial ownership,” directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, or control
over, Voting Stock of the Borrower (or other securities convertible into such
Voting Stock) representing 20% or more of the combined voting power of all
Voting Stock of the Borrower, or (c) Continuing Directors shall cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Act of 1934.

 

5



--------------------------------------------------------------------------------

“Closing Date” shall mean the date of this Credit Agreement.

“Code” shall mean the Internal Revenue Code of 1986.

“Commitment Fee” shall have the meaning set forth in Section 2.2(a).

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” shall mean, for any applicable period of computation,
(a) Consolidated Net Income for such period plus, without duplication, (b) the
sum of the following to the extent deducted in calculating Consolidated Net
Income: (i) Consolidated Interest Expense for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable by the Borrower and
its Subsidiaries for such period, (iii) depreciation and amortization expense
for such period, (iv) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income for such period, and
(v) other permanent non-cash expenses reducing such Consolidated Net Income for
such period and minus (c) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period, (ii) other
permanent non-cash items increasing Consolidated Net Income for such period, and
(iii) other non-recurring items increasing Consolidated Net Income for such
period.

“Consolidated Interest Expense” shall mean, for any applicable period of
computation, all interest expense (excluding amortization of debt discount and
premium, but including the interest component under Capital Leases) for such
period of the Borrower and its Subsidiaries on a Consolidated basis.

“Consolidated Net Income” shall mean, for any applicable period of computation,
the net income (excluding extraordinary losses and gains and all non-cash
income) of the Borrower and its Subsidiaries on a Consolidated basis for such
period.

“Consolidated Total Liabilities” shall mean all total liabilities of the
Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP, plus, without duplication, all Indebtedness and Guaranty
Obligations of the Borrower or any of its Subsidiaries (other than inter-company
Indebtedness).

“Continuing Director” shall mean, as of any date of determination any member of
the board of directors of the Borrower who (i) was a member of the board of
directors on the Closing Date or (ii) was nominated for election or elected to
such board of directors with the affirmative vote of a majority of the directors
who were either directors on the Closing Date or whose nominations or election
was previously so approved.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

“Copyrights” shall mean all copyrights (other than copyrights of de minimus
value) of the Borrower and its Subsidiaries in all works, now existing or
hereafter created or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Copyright
Office or in any similar office or agency of the United States, any state
thereof or any other country or any political subdivision thereof, or otherwise.

“Credit Documents” shall mean this Credit Agreement, the Notes, any Joinder
Agreement and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Hedging Agreement).

“Credit Party” shall mean any of the Borrower or the Guarantors.

“Credit Party Obligations” shall mean, without duplication, (i) all of the
obligations (including principal, interest, fees, reimbursements,
indemnification obligations and other amounts) of the Credit Parties to the
Lenders and the Administrative Agent, whenever arising, under this Credit
Agreement, the Notes or any of the other Credit Documents (including, but not
limited to, any interest accruing after the occurrence of a filing of a petition
of bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code), (ii) all liabilities and obligations, whenever arising, owing from any
Credit Party or any of its Subsidiaries to any Hedging Agreement Provider
arising under any Hedging Agreement, and (iii) all liabilities and obligations,
whenever arising, owing from any Credit Party or any of its Subsidiaries to the
Agent or any of its Affiliates in connection with Bank Products.

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by the Borrower or any of its Subsidiaries (excluding any Equity Issuance or any
Indebtedness of the Borrower and its Subsidiaries permitted to be incurred
pursuant to Section 6.1 hereof).

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Credit
Agreement and such default remains uncured, (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement and such default remains uncured, or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

 

7



--------------------------------------------------------------------------------

“Dispute” shall mean any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Credit Agreement and other
Credit Documents.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia; provided, however, that, “Domestic
Subsidiary” shall not include S.T.I. LLC, a California limited liability
company, until 180 days after the Closing Date, if still in existence at that
time.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless a Default or Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“Equity Issuance” shall mean any issuance by the Borrower or any Subsidiary to
any Person which is not a Credit Party or any of its Subsidiaries of (a) shares
of its Capital Stock, (b) any shares of its Capital Stock pursuant to the
exercise of options or warrants or (c) any shares of its Capital Stock pursuant
to the conversion of any debt securities to equity. The term “Equity Issuance”
shall not include any Asset Disposition or any Debt Issuance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

8



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.15(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.15(a).

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated June 26, 2008, addressed to
the Borrower from the Administrative Agent.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

 

9



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hedging Agreement Provider” shall mean any Person that enters into a Hedging
Agreement with a Credit Party so long as such Person is a Lender, an Affiliate
of a Lender or any other Person that was a Lender (or an Affiliate of a Lender)
on the Closing Date or at the time it entered into the Hedging Agreement but has
ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under the
Credit Agreement.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all

 

10



--------------------------------------------------------------------------------

obligations of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person (other than trade debt incurred in
the ordinary course of business and due within three months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
(e) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements, (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (h) the principal
portion of all Capital Lease Obligations of such Person, (i) all obligations of
such Person under Hedging Agreements, excluding any portion thereof which would
be accounted for as interest expense under GAAP, (j) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Capital Stock issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product or (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.4(a).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Insolvent” shall mean being in a condition of Insolvency.

“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Borrower and its
Subsidiaries (other than off-the-shelf software products), all goodwill
associated therewith and all rights to sue for infringement thereof.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December (commencing September 30,
2008) and on the Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, and (c) as
to any LIBOR Rate Loan having an Interest Period longer than three months,
(i) each three (3) month anniversary following the first day of such Interest
Period and (ii) the last day of such Interest Period.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, three,
six or nine months thereafter, as selected by the Borrower in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and

 

11



--------------------------------------------------------------------------------

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
three, six or nine months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that the foregoing provisions are subject to the following:

(A) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(B) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(C) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(D) any Interest Period in respect of any Loan that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date; and

(E) no more than seven (7) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Interstate Commerce Act” shall mean the Interstate Commerce Act of 1887.

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of assets, shares
of Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of any Person or (b) any deposit with,
or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Guaranty
Obligation incurred for the benefit of such Person.

 

12



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

“Leverage Ratio” shall mean, for any date of determination, the ratio of
(i) Consolidated Indebtedness as of such date to (ii) Consolidated EBITDA for
the four fiscal quarter period ending as of such date.

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided that if more than one
rate is specified on Reuters Screen LIBOR01 Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If, for any reason, neither of such rates is available,
then “LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 a.m. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

  LIBOR      1.00 - Eurodollar Reserve Percentage   

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loans” shall have the meaning set forth in Section 2.1.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, financial condition or operations of the Borrower or of the Borrower
and its Subsidiaries, taken

 

13



--------------------------------------------------------------------------------

as a whole, (ii) a material change in the ability of the Borrower or of the
Borrower and the Guarantors, taken as a whole, to perform its, or their,
obligations, when such obligations are required to be performed, under this
Credit Agreement, the Note or any other Credit Document or (iii) material change
in the validity or enforceability of this Credit Agreement, the Note or any of
the other Credit Documents or the rights or remedies of the Administrative Agent
or the Lenders hereunder or thereunder.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
mercury, lead, radioactive materials and polychlorinated biphenyls.

“Maturity Date” shall mean July 30, 2010.

“Maximum Lawful Rate” shall have the meaning set forth in Section 2.8(c).

“Minimum Liquidity Ratio” shall mean, at any time, the then aggregate amount of
Cash and Cash Equivalents not subject to any Lien divided by Consolidated Total
Liabilities.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Borrower or any Subsidiary in respect of any Asset Disposition, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) associated therewith,
(b) amounts held in escrow to be applied as part of the purchase price of any
Asset Disposition and (c) taxes paid or payable as a result thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
received upon the sale or other disposition of any non-cash consideration
received by the Borrower or any Subsidiary in any Asset Disposition and any cash
released from escrow as part of the purchase price in connection with any Asset
Disposition.

“Note” or “Notes” shall mean the promissory notes of the Borrower in favor of
each of the Lenders requesting a Note evidencing the Loans provided pursuant to
Section 2.1(e), individually or collectively, as appropriate.

“Notice of Borrowing” shall mean a request for a Loan borrowing pursuant to
Section 2.1(b)(i). A form of Notice of Borrowing is attached as Schedule
2.1(b)(i).

“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced and defined in Section 2.7.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

14



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Participant” shall have the meaning set forth in Section 9.6(d).

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

“Patents” shall mean all letters patent (other than letters patent of de minimus
value) of the United States or any other country, now existing or hereafter
arising, and all improvement patents, reissues, reexaminations, patents of
additions, renewals and extensions thereof and (ii) all applications for letters
patent of the United States or any other country, now existing or hereafter
arising, and all provisionals, divisions, continuations and
continuations-in-part and substitutes thereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by the Borrower or any of its Subsidiaries of (a) all or
substantially all of the assets or a majority of the outstanding Voting Stock or
economic interests of a Person or (b) any division, line of business or other
business unit of a Person (such Person or such division, line of business or
other business unit of such Person shall be referred to herein as the “Target”),
in each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by the Credit Parties and their Subsidiaries pursuant
to Section 5.4, so long as (i) no Default or Event of Default shall then exist
or would exist after giving effect thereto, (ii) the Credit Parties shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
both before and after giving effect to the acquisition on a pro forma basis,
(A) the Leverage Ratio shall be less than or equal to the ratio that is 0.25
lower than the Leverage Ratio then required under Section 5.9(a) or as otherwise
approved by the Administrative Agent and (B) the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9,
(iii) the Target, if a Person, shall have executed a Joinder Agreement in
accordance with the terms of Section 5.10, (iv) such acquisition shall not be a
“hostile” acquisition and shall have been approved by the Board of Directors
and/or shareholders of the Target, (v) after giving effect to such acquisition,
there shall be at least $5,000,000 of borrowing availability under the Revolving
Committed Amount and (vi) the aggregate cash consideration (excluding equity
consideration, but including, without limitation, earn outs or deferred
compensation or non-competition arrangements and the amount of Indebtedness and
other liabilities assumed by the Credit Parties and their Subsidiaries) paid by
the Credit Parties and their Subsidiaries (A) in connection with any such
acquisition shall not exceed $15,000,000 and (B) for all acquisitions made
during the term of this Credit Agreement shall not exceed $50,000,000.

“Permitted Investments” shall mean:

(i) Cash and Cash Equivalents;

 

15



--------------------------------------------------------------------------------

(ii) receivables owing to the Borrower or any of its Subsidiaries or any
receivables and advances to suppliers, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;

(iii) Investments in and loans to the Borrower or any Subsidiary of the
Borrower;

(iv) short-term loans to employees and advances to employees in the ordinary
course of business for the payment of bona fide, properly documented, business
expenses to be incurred on behalf of the Borrower and its Subsidiaries; provided
that the aggregate outstanding amount of all such loans and advances shall not
exceed $500,000 in the aggregate at any time;

(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(vi) Investments, acquisitions or transactions permitted under Section 6.5(b);

(vii) Hedging Agreements to the extent permitted pursuant to Section 6.1(d);

(viii) Permitted Acquisitions;

(ix) capital expenditures not prohibited by this Agreement (whether paid in cash
or other consideration or accrued as a liability and including that portion of
Capital Leases which is capitalized on the consolidated balance sheet of the
Borrower and its Subsidiaries) by the Borrower and its Subsidiaries; and

(x) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof; provided that such loans, advances and/or
investments made pursuant to this clause (ix) shall not exceed an aggregate
amount of $5,000,000.

“Permitted Liens” shall mean:

(i) Liens securing purchase money indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided that (A) any such Lien attaches to such property concurrently with or
within 30 days after the acquisition thereof and (B) such Lien attaches solely
to the property so acquired in such transaction;

 

16



--------------------------------------------------------------------------------

(ii) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace (not to exceed 60 days), if any, related
thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

(iii) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith by appropriate proceedings;

(iv) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(v) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(vi) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(vii) Liens existing on the date hereof and listed on Schedule 1.1(d);

(viii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods to the extent such Liens could not reasonably be expected to have a
Material Adverse Effect;

(x) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property goods to the
extent such law or right could not reasonably be expected to have a Material
Adverse Effect; and

(xi) any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property).

 

17



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets other than obsolete
property or assets no longer used or useful in the business of the Borrower or
any of its Subsidiaries.

“Register” shall have the meaning set forth in Section 9.6(c).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

“Required Lenders” shall mean (a) if there are fewer than three Lenders
(excluding Defaulting Lenders), then all Lenders that are not Defaulting
Lenders, and (b) if there are three or more Lenders (other than Defaulting
Lenders), then at least two Lenders that are not Defaulting Lenders holding in
the aggregate more than 51% of the Revolving Commitments at such time; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders all Credit
Party Obligations owing to such Defaulting Lender and such Defaulting Lender’s
Revolving Commitments.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

18



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, as to (a) the Borrower, the President, the
Vice-President, the Chief Executive Officer, the Chief Operating Officer or the
Chief Financial Officer or (b) any other Credit Party, any duly authorized
officer thereof.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of a Credit
Party, now or hereafter outstanding, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Capital Stock of the Borrower or any of
its Subsidiaries, now or hereafter outstanding, (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (d) any payment, prepayment,
redemption or similar payment with respect to the Subordinated Debt of any
Credit Party or any of its Subsidiaries.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Loans in an aggregate principal amount at any time
outstanding up to such Lender’s Revolving Committed Amount as specified in
Schedule 2.1(a), as such amount may be reduced from time to time in accordance
with the provisions hereof.

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(b).

“Revolving Commitment Period” shall mean the period from and including the
Closing Date to but not including the Maturity Date.

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business (including (i) the
lease or sublease by any Credit

 

19



--------------------------------------------------------------------------------

Party as a lessor of property in the ordinary course of business under operating
leases, and (ii) the sale or discount without recourse of defaulted or disputed
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof) and (b) the sale, transfer or other
disposition of Cash or Cash Equivalents.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Required Lenders.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower; provided, however, that
“Subsidiary” shall not include S.T.I. LLC, a California limited liability
company, until 180 days after the Closing Date, if still in existence at that
time; and provided, further, that “Subsidiary” shall not include R-Lastikko 1702
Oy, a Finnish company, until 180 days after the Closing Date, if still in
existence at that time.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers (other than such items that are of de minimus value), together with
the goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof and all renewals thereof.

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day. A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “Eurodollar Tranche”.

“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.

“2.15 Certificate” shall have the meaning set forth in Section 2.15.

 

20



--------------------------------------------------------------------------------

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association.

Section 1.2 Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Credit Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

 

21



--------------------------------------------------------------------------------

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above, and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.

For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of
assets (including a stock sale) shall have been deemed to have taken place as of
the first day of such applicable test period.

Section 1.4 Computation of Time Periods.

All time references in this Credit Agreement and the other Credit Documents
shall be to Pacific Daylight or Pacific Standard time, as then in effect, unless
otherwise indicated. For purposes of computation of periods of time hereunder,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 Loans.

(a) Revolving Commitment. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (“Loans”) to the Borrower from time to time for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Lender
individually, the amount of such Lender’s share of outstanding Loans shall not
exceed such Lender’s Revolving Commitment Percentage of the aggregate Revolving
Committed Amount, and (ii) with regard to the Lenders collectively, the
aggregate amount of outstanding Loans shall not exceed the aggregate Revolving
Committed Amount then in effect. For purposes hereof, the aggregate amount
available hereunder shall be THIRTY FIVE MILLION DOLLARS ($35,000,000) (as such
aggregate maximum amount may be reduced from time to time as provided in
Section 2.3, the “Revolving Committed Amount”). Loans may consist of Alternate
Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower
may request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, the Loans made on the Closing Date or on either of
the two Business Days immediately following the Closing Date may only consist of
Alternate Base Rate Loans. LIBOR Rate Loans shall be made by each Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

 

22



--------------------------------------------------------------------------------

(b) Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Loan borrowing by written
notice (or telephone notice promptly confirmed in writing which confirmation may
be by fax) to the Administrative Agent not later than 5:00 p.m. on the Business
Day prior to the date of the requested borrowing in the case of Alternate Base
Rate Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans. Each such request for borrowing shall
be irrevocable and shall specify (A) that a Loan is requested, (B) the date of
the requested borrowing (which shall be a Business Day), (C) the aggregate
principal amount to be borrowed, and (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor.
If the Borrower shall fail to specify in any such Notice of Borrowing (I) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (II) the
Type of Loan requested, then such notice shall be deemed to be a request for an
Alternate Base Rate Loan hereunder. The Administrative Agent shall give notice
to each Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Lender’s share thereof.

(ii) Minimum Amounts. Each Loan which is made as an Alternate Base Rate Loan
shall be in a minimum aggregate amount of $500,000 and integral multiples of
$500,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less). Each Loan which is made as a LIBOR Rate Loan shall be in a
minimum aggregate amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or the remaining amount of the Revolving Committed Amount, if
less).

(iii) Advances. Each Lender will make its Revolving Commitment Percentage of
each Loan borrowing available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 9.2, or
at such other office as the Administrative Agent may designate in writing, upon
reasonable advance notice by 1:00 p.m. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent by crediting the account of the Borrower on the
books of such office, or to such other account of the Borrower as specified in
writing by the Borrower to the Administrative Agent in a timely manner, with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

(c) Repayment. The principal amount of all Loans shall be due and payable in
full on the Maturity Date.

 

23



--------------------------------------------------------------------------------

(d) Interest. Subject to the provisions of Section 2.6, Loans shall bear
interest as follows:

(i) Alternate Base Rate Loans. During such periods as Loans shall be comprised
of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall bear
interest at a per annum rate equal to the sum of the Alternate Base Rate plus
the Applicable Margin; and

(ii) LIBOR Rate Loans. During such periods as Loans shall be comprised of LIBOR
Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum rate
equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on Loans shall be payable in arrears on each Interest Payment Date.

(e) Notes. The Borrower’s obligation to pay each Lender’s Loans shall be
evidenced by a Note made payable to such Lender in substantially the form of
Schedule 2.1(e), if requested by such Lender.

Section 2.2 Fees.

(a) Commitment Fee. In consideration of the Revolving Commitment, the Borrower
agrees to pay to the Administrative Agent, for the ratable benefit of the
Lenders, a commitment fee (the “Commitment Fee”) on the Closing Date as provided
in the Fee Letter.

(b) Administrative Fee. If Borrower incurs Additional Loans and the Borrower and
the Administrative Agent agree to the addition of new Lenders, the Borrower
agrees to pay to the Administrative Agent an annual administrative fee to be
mutually agreed upon.

(c) Availability Fee. Borrower shall pay to Bank quarterly an Availability Fee
(the “Availability Fee”) equal to 0.25% per annum on the difference between
(i) the Revolving Committed Amount and (ii) the outstanding principal balance on
the Revolving Commitments for each day during the preceding calendar quarter or
portion thereof.

Section 2.3 Revolving Commitment Reductions.

(a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior written
notice to the Administrative Agent (which shall notify the Lenders thereof as
soon as practicable) of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction which
shall be in a minimum amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, the then outstanding aggregate principal
amount of the Loans would exceed the aggregate Revolving Committed Amount then
in effect.

 

24



--------------------------------------------------------------------------------

(b) Mandatory Reductions. On any date that the Loans are required to be prepaid
pursuant to the terms of Section 2.4(b) (ii) – (iv), the Revolving Committed
Amount shall be automatically permanently reduced by the amount of such required
prepayment and/or reduction.

(c) Maturity Date. The Revolving Commitment shall automatically terminate on the
Maturity Date.

Section 2.4 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of the Loans shall be in a minimum principal amount of $1,000,000 and
integral multiples of $500,000 in excess thereof. The Borrower shall give three
Business Days’ irrevocable notice in the case of LIBOR Rate Loans and one
Business Day’s irrevocable notice in the case of Alternate Base Rate Loans, to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). All prepayments under this Section 2.4(a) shall be subject to
Section 2.14, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be due and payable on any date that a prepayment
is made hereunder through the date of prepayment. Amounts prepaid on the Loans
may be reborrowed in accordance with the terms hereof.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If at any time after the Closing Date, the
aggregate principal amount of outstanding Loans shall exceed the aggregate
Revolving Committed Amount then in effect, the Borrower immediately shall prepay
the Loans in an amount sufficient to eliminate such excess.

(ii) Asset Dispositions. Promptly following any Asset Disposition in excess of
$5,000,000, the Borrower shall prepay the Loans in an aggregate principal amount
equal to 100% of the Net Cash Proceeds derived from such Asset Disposition;
provided, however, that so long as no Default or Event of Default then exists,
such Net Cash Proceeds shall not be required to be so applied to the extent the
Borrower delivers to the Administrative Agent a certificate stating that a
Credit Party intends to use such Net Cash Proceeds to acquire fixed or capital
assets in replacement of the disposed assets within 180 days of the receipt of
such Net Cash Proceeds, it being expressly agreed that any Net Cash Proceeds not
so reinvested shall be applied to repay the Loans immediately thereafter.

(iii) Recovery Event. Promptly upon receipt, the Borrower shall prepay the Loans
in an aggregate principal amount equal to 100% of the cash proceeds received in
connection with a Recovery Event in excess of $1,000,000; provided, however,
that so long as no Default or Event of Default then exists, such cash proceeds
shall not be required to be so applied to the extent the

 

25



--------------------------------------------------------------------------------

Borrower delivers to the Administrative Agent a certificate stating that a
Credit Party intends to use such cash proceeds to repair or replace damaged
property or to purchase or otherwise acquire new assets or property within 180
days of the receipt of such cash proceeds, it being expressly agreed that any
such cash proceeds not so reinvested shall be applied to repay the Loans
immediately thereafter.

(iv) Intercompany Indebtedness. If at any time after the Closing Date, the
aggregate principal amount of outstanding Loans shall exceed the sum of the
aggregate amount of Cash and Cash Equivalents not subject to a Lien held by the
Credit Parties (other than Net Cash Proceeds from an event described in
Section 2.4(b)(ii) or 2.4(b)(iii)), plus the outstanding balance of notes held
by the Credit Parties issued by Subsidiaries that are not Credit Parties, then
the Borrower immediately shall prepay the Loans in an amount sufficient to
eliminate such excess.

(v) Application of Mandatory Prepayments. Prepayments shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.4(b) shall be
subject to Section 2.14 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.

(c) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.4 shall not affect the Borrower’s obligation to continue to make
payments under any Hedging Agreement, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Hedging Agreement.

Section 2.5 Minimum Principal Amount of Tranches.

All borrowings, payments and prepayments in respect of Loans shall be in such
amounts and be made pursuant to such elections so that after giving effect
thereto the aggregate principal amount of the Loans comprising any Tranche shall
be (a) with respect to Alternate Base Rate Loans, $500,000 or a whole multiple
of $500,000 in excess thereof, and (b) with respect to LIBOR Rate Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof.

Section 2.6 Default Rate and Interest Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.7 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b) Upon the occurrence, and during the continuance, of any Event of Default
hereunder, the principal of and, to the extent permitted by law, interest on the
Loans and any other amounts owing hereunder or under the other Credit Documents
shall bear interest, payable on demand, at a per annum rate which is (A) in the
case of principal, the

 

26



--------------------------------------------------------------------------------

rate that would otherwise be used as the Applicable Margin based on Level I plus
2% or (B) in the case of interest, fees or other amounts, the rate equal to the
Alternate Base Rate plus the sum of the Applicable Margin then in effect for
Alternate Base Rate Loans and 2% (after as well as before judgment). The
Required Lenders shall have the right to revoke the imposition of any default
interest imposed under this Section 2.6(b).

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 2.6(b) shall be
payable from time to time on demand.

Section 2.7 Conversion Options.

(a) The Borrower may elect from time to time to convert Alternate Base Rate
Loans to LIBOR Rate Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable written notice of such election. In addition,
the Borrower may elect from time to time to convert LIBOR Rate Loans to
Alternate Base Rate Loans by giving the Administrative Agent irrevocable written
notice by 11:00 a.m. one Business Date prior to the proposed date of conversion.
A form of Notice of Conversion is attached as Schedule 2.10. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day. All or any part of outstanding Alternate Base Rate Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing and (ii) partial conversions shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. LIBOR
Rate Loans may only be converted to Alternate Base Rate Loans on the last day of
the applicable Interest Period. If the date upon which a LIBOR Rate Loan is to
be converted to an Alternate Base Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.7(a); provided that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

 

27



--------------------------------------------------------------------------------

Section 2.8 Computation of Interest and Fees.

(a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All fees, interest and
all other amounts payable hereunder shall be calculated on the basis of a 360
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of each determination of a LIBOR
Rate on the Business Day of the determination thereof. Any change in the
interest rate on a Loan resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate shall become effective. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law (the “Maximum Lawful Rate”). If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the Maximum Lawful Rate, any
such construction shall be subject to the provisions of this paragraph and such
interest shall be automatically reduced to the Maximum Lawful Rate permitted
under applicable law, without the necessity of execution of any amendment or new
document. If at any time thereafter the applicable rate of interest is less than
the Maximum Lawful Rate, the Borrower shall continue to pay interest on the
Loans until such time as the total interest paid by the Borrower therefor is
equal to the total interest that would have been paid had applicable law not
limited the interest rate payable under this Credit Agreement. If any Lender
shall ever receive anything of value which is characterized as interest on the
Loans under applicable law and which would, apart from this provision, be in
excess of the Maximum Lawful Rate, an amount equal to the amount which would
have been excessive interest shall, without penalty, be applied to the reduction
of the principal amount owing on the Loans and not to the payment of interest,
or refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such indebtedness does not exceed the Maximum Lawful Rate permitted by
applicable law.

 

28



--------------------------------------------------------------------------------

Section 2.9 Pro Rata Treatment and Payments.

(a) Allocation of Payments Before Event of Default. Each borrowing of Loans and
any reduction of the Revolving Commitments shall be made pro rata according to
the respective Revolving Commitment Percentages of the Lenders. Except as
otherwise expressly provided herein, each payment under this Credit Agreement or
any Note shall be applied, first, to any fees then due and owing by the Borrower
pursuant to Section 2.2, second, to interest then due and owing hereunder and
under the Notes and, third, to principal then due and owing hereunder and under
the Notes. Each payment on account of any fees pursuant to Section 2.2 shall be
made pro rata in accordance with the respective amounts due and owing. Each
optional prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.4(a); provided that prepayments made pursuant to
Section 2.12 shall be applied in accordance with such Section. Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.4(b). All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified on
Section 9.2 in Dollars and in immediately available funds not later than 1:00
p.m. on the date when due. The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the LIBOR Rate Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the Revolving
Commitments shall have been terminated and the Loans and all other amounts under
the Credit Documents shall have become due and payable in accordance with the
terms of Section 7.2 hereof, all amounts collected or received by the
Administrative Agent or any Lender on account of the Credit Party Obligations
under the Credit Documents or any other amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

29



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Credit Party Obligations owing to
such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, including, with respect to any Hedging Agreement, any
fees, premiums and scheduled periodic payments due under such Hedging Agreement
and any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and, with respect to any Hedging Agreement, any breakage,
termination or other payments due under such Hedging Agreement and any interest
accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, the payment of the surplus, if any, to the Borrower or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans held by such Lender or the outstanding
obligations payable to such Hedging Agreement Provider bears to the aggregate
then outstanding Loans, and obligations payable under all Hedging Agreements) of
amounts available to be applied pursuant to clauses “THIRD” and “FOURTH” above;
(iii) each of the Lenders and Hedging Agreement Providers shall receive an
amount equal to its pro rata share (based on the proportion that the then
outstanding Loans held by such Lender or the outstanding obligations payable to
such Hedging Agreement Provider bears to the aggregate then outstanding Loans
and obligations payable under all Hedging Agreements) of amounts available to be
applied pursuant to clauses “FIFTH” and “SIXTH” above

Section 2.10 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Article II and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the

 

30



--------------------------------------------------------------------------------

Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Alternate Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 2.11 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

31



--------------------------------------------------------------------------------

Section 2.12 Illegality.

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans as contemplated by this Credit Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

Section 2.13 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Credit Agreement or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.15 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

32



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Credit Agreement or LIBOR Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Credit
Agreement, the Revolving Commitment of such Lender or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation.

Section 2.14 Indemnity.

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder; provided, however, that Borrower shall not be required to indemnify
any Lender to

 

33



--------------------------------------------------------------------------------

the extent such funding loss or expense arose from the gross negligence or
willful misconduct of such Lender, as finally determined by a court of competent
jurisdiction. A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section 2.14
shall survive termination of this Credit Agreement and payment of the Notes and
all other amounts payable hereunder.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority except to the
extent caused by the gross negligence or willful misconduct of Administrative
Agent or such Lender, as finally determined by a court of competent
jurisdiction. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

34



--------------------------------------------------------------------------------

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States of America, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

35



--------------------------------------------------------------------------------

Section 2.16 Mitigation Obligations.

If any Lender requests compensation under Section 2.13, or requires the Borrower
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

Section 2.17 Additional Loans.

Subject to the terms and conditions set forth herein, so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower shall have
the right during the period from the Closing Date until the date one
(1) Business Day prior to the Maturity Date, to incur additional Indebtedness
(the “Additional Loans”) under this Credit Agreement in the form of an increase
in the aggregate Revolving Committed Amount to an amount not to exceed
$50,000,000. The following terms and conditions shall apply to the Additional
Loans: (a) the loans made under any such Additional Loan shall constitute Credit
Party Obligations, (b) the Borrower shall give the Administrative Agent prior
written notice of its request to increase the Revolving Committed Amount,
(c) the Administrative Agent shall have the first right (but not the obligation)
to subscribe to the proposed increase in the Revolving Committed Amount, by,
reasonably promptly after receipt of the Borrower’s notice to increase the
Revolving Committed Amount, providing written notice to the Borrower of its
intention to exercise such election, and only if the Administrative Agent does
not exercise such election may the Borrower elect to add new Lenders, (d) the
Administrative Agent shall not be required to increase its commitment unless it
shall have expressly agreed to such increase in writing, (e) the addition of new
Lenders shall be subject to approval by both the Borrower and the Administrative
Agent, which approval shall not be unreasonably withheld, and shall be subject
to certain minimum commitment amounts acceptable to the Administrative Agent,
(f) the Borrower shall execute such promissory notes as are necessary and
requested by the Lenders to reflect the Additional Loan, (g) the Administrative
Agent shall not have any right to decrease its Revolving Commitment as a result
of such increase of the aggregate Revolving Committed Amount, (h) the
Administrative Agent shall have the right to control the syndication of the
increase in the Revolving Committed Amount; provided that the Administrative
Agent shall have no obligation to arrange, find or locate any lender or new bank
or financial institution to participate in any unsubscribed portion of such
increase in the aggregate Revolving Committed Amount, (i) the Administrative
Agent shall be appointed as the administrative agent for any Additional Loan and
shall receive an administrative agent fee to be mutually agreed upon, (k) such
option to increase the Revolving Committed Amount may only be exercised once,
(k) any such Additional Loan shall be entitled to the same voting rights as the
existing Loans and shall be entitled to receive proceeds of prepayments on the
same basis as comparable Loans, (l) such Additional Loan shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof, (m) the proceeds of any Additional Loan will be used for the purposes
described in Section 3.11 and (n) the conditions to the making of Loans in
Section 4.2 shall have been satisfied. The Borrower shall be required to pay (or
to reimburse) any breakage costs incurred by the Administrative Agent in
connection with the need to reallocate existing loans following any increase in
the Revolving Committed Amount pursuant to this provision. The existing Lenders
shall make such assignments (which assignments shall not be subject to the
requirements set

 

36



--------------------------------------------------------------------------------

forth in Section 9.6(b)) of the outstanding Loans to the Lenders providing any
Additional Loan so that, after giving effect to such assignments, each Lender
(including the Lenders providing the Additional Loans) will hold Loans equal to
its Revolving Commitment Percentage of all outstanding Loans. The Administrative
Agent is authorized to enter into, on behalf of the Lenders, any amendment to
this Credit Agreement or any other Credit Document as may be necessary to
incorporate the terms of the Additional Loans.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make the Loans
herein provided for, each of the Credit Parties hereby represents and warrants
to the Administrative Agent and to each Lender the following:

Section 3.1 Financial Condition.

(a) (i) The audited Consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2005, 2006 and 2007,
together with the related Consolidated statements of income or operations,
equity and cash flows for the fiscal years ended on such dates and (ii) the
unaudited Consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal quarters ended March 31, 2008, together with the related
Consolidated statements of income or operations, equity and cash flows for the
three-month period ending on such date:

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein;

(B) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof (subject, in the case of
the unaudited financial statements, to normal year-end adjustments) and results
of operations for the period covered thereby; and

(C) show all material Indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and contingent obligations.

(D) The two-year projections of the Borrower and its Subsidiaries through 2010
delivered to the Lenders on or prior to the Closing Date have been prepared in
good faith based upon reasonable assumptions, it being acknowledged and agreed
by the Administrative Agent and Lenders that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may materially differ from the projected
results.

 

37



--------------------------------------------------------------------------------

Section 3.2 No Change.

Since December 31, 2007, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

Section 3.3 Corporate Existence.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, and (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except to the extent the failure to be
qualified in any jurisdiction could not reasonably be expected to have a
Material Adverse Effect. The jurisdictions in which the Credit Parties as of the
Closing Date are organized and qualified to do business are described on
Schedule 3.3.

Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party. No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by any of the Credit Parties (other than those which have been obtained) or with
the validity or enforceability of any Credit Document against any of the Credit
Parties. Each Credit Document to which it is a party has been duly executed and
delivered on behalf of the applicable Credit Party. Each Credit Document to
which it is a party constitutes a legal, valid and binding obligation of each
such Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 3.5 Compliance with Laws; No Conflict; No Default.

(a) The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, in accordance with their
respective terms, the borrowings hereunder and the transactions contemplated
hereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) require any Governmental Approval (other than such Governmental
Approvals that have been obtained or made and not subject to suspension,
revocation or termination) or violate any Requirement of Law relating to such
Credit Party, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws, articles of organization, operating
agreement or other organizational documents of such Credit Party or any other
indenture, agreement or other instrument to which such Person is a party or by
which any

 

38



--------------------------------------------------------------------------------

of its properties may be bound or any Governmental Approval relating to such
Person, except to the extent such conflict, breach or default with or of any
indenture, agreement, instrument, properties or Governmental Approval could not
reasonably be expected to have a Material Adverse Effect, or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person.

(b) Each Credit Party (i) (x) has all Governmental Approvals required by law for
it to conduct its business, each of which is in full force and effect, (y) each
such Governmental Approval is final and not subject to review on appeal and
(z) each such Governmental Approval is not the subject of any pending or, to its
knowledge, threatened attack by direct or collateral proceeding, and (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Requirements of Law relating to it or any of its respective
properties, in each case except to the extent the failure to obtain such
Governmental Approval or failure to comply with such Governmental Approval or
Requirement of Law could not reasonably be expected to have a Material Adverse
Effect.

(c) None of the Credit Parties is in default under or with respect to any of its
Contractual Obligations, or any judgment, order or decree to which it is a
party, except to the extent such default could not reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

Section 3.6 No Material Litigation.

Except as disclosed on Schedule 3.6, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Credit Parties, threatened by or against any Credit Party or
any Subsidiary of a Credit Party or against any of the Properties or revenues
(a) with respect to the Credit Documents or any Loan or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect.

Section 3.7 Investment Company Act, Etc.

None of the Credit Parties is (a) an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (b) subject to the Interstate Commerce Act
or any other federal or state statute or regulation limiting its ability to
incur the Credit Party Obligations.

Section 3.8 Margin Regulations.

No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties (a) are not engaged, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of such terms
under Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.

 

39



--------------------------------------------------------------------------------

Section 3.9 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, except to the
extent that any such occurrence or failure to comply could not reasonably be
expected to have a Material Adverse Effect. No termination of a Single Employer
Plan has occurred resulting in any liability that has remained underfunded, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period
which could reasonably be expected to have a Material Adverse Effect. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which, as determined in accordance with GAAP, could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower,
nor any Subsidiary of the Borrower nor any Commonly Controlled Entity is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 3.10 Environmental Matters.

(a) Except where such violation or liability could not reasonably be expected to
have a Material Adverse Effect, the facilities and properties owned, leased or
operated by any of the Credit Parties (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability under, any
Environmental Law.

(b) Except where such violation could not reasonably be expected to have a
Material Adverse Effect, the Properties and all operations of the Credit Parties
at the Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
any of the Credit Parties (the “Business”).

(c) None of the Credit Parties has received any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does any of the Credit Parties have
knowledge of any such threatened notice.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
give rise to material liability under any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to material liability under, any applicable Environmental Law.

 

40



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Credit Party, threatened, under any Environmental
Law to which any of the Credit Parties is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any of the Credit Parties in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to any material liability under Environmental Laws.

Section 3.11 Use of Proceeds.

The proceeds of the Loans will be used (a) to refinance existing Indebtedness of
the Borrower and its Subsidiaries, (b) to pay transaction costs and expenses and
(c) for working capital and other general corporate purposes.

Section 3.12 Subsidiaries.

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Borrower. Information on such Schedule includes the number of shares of
each class of Capital Stock or other equity interests outstanding; the number
and percentage of outstanding shares of each class of stock owned by the
Borrower or any of its Subsidiaries; the number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and similar
rights. The outstanding Capital Stock and other equity interests of all such
Subsidiaries is validly issued, fully paid and non-assessable and is owned, free
and clear of all Liens. Other than Capital Stock of Foreign Subsidiaries issued
to individuals to comply with the requirements of local law, all of the
outstanding Capital Stock and other equity interests of all such Subsidiaries is
owned, directly or indirectly through one or more intermediaries, by the
Borrower.

Section 3.13 Ownership.

Each of the Credit Parties is the owner of, and has good and sufficient title
to, all of its respective assets, which, together with assets leased or licensed
by the Credit Parties, represents all assets individually or in the aggregate
material to the conduct of the businesses of the Credit Parties, taken as a
whole on the date hereof, and none of such assets is subject to any Lien other
than Permitted Liens. Each Credit Party enjoys peaceful and undisturbed
possession under all of its leases and all such leases are valid and subsisting
and in full force and effect, except to the extent such failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

Section 3.14 Intentionally deleted.

Section 3.15 Taxes.

Each of the Credit Parties has filed, or caused to be filed, all income and all
other material tax returns (federal, state, local and foreign) required to be
filed and paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all income and all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. None of the Credit Parties is aware as of
the Closing Date of any proposed tax assessments against it or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

Section 3.16 Intellectual Property Rights.

Each of the Borrower and its Subsidiaries owns, or has the legal right to use,
all Intellectual Property necessary for each of them to conduct its business as
currently conducted, except to the extent the failure to have such right could
not reasonably be expected to have a Material Adverse Effect. None of the Credit
Parties is in default (or with the giving of notice or lapse of time or both,
would be in default) under any license to use such Intellectual Property; no
claim has been asserted in writing and, to the knowledge of Borrower, is pending
by any Person challenging the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property; and, to the
knowledge of the Borrower or any of its Subsidiaries, the use of such
Intellectual Property by the Borrower or any of its Subsidiaries does not
infringe on the rights of any Person, except where such default, assertion or
infringement could not reasonably be expected to have a Material Adverse Effect.

Section 3.17 Solvency.

The fair saleable value of each Credit Party’s assets, measured on a going
concern basis, exceeds all probable liabilities, including those to be incurred
pursuant to this Credit Agreement. None of the Credit Parties (a) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (b) has incurred, or believes that it will incur after
giving effect to the transactions contemplated by this Credit Agreement, debts
beyond its ability to pay such debts as they become due. In executing the Credit
Documents and consummating the transactions contemplated thereby, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.

Section 3.18 Intentionally deleted.

Section 3.19 No Burdensome Restrictions.

None of the Credit Parties is a party to any agreement or instrument or subject
to any other obligation or any charter or corporate restriction or any provision
of any applicable law, rule or regulation which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

Section 3.20 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties as of the Closing Date, other than as set
forth in Schedule 3.20 hereto, and none of the Credit Parties has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years, other than as set forth in Schedule 3.20.

Section 3.21 Accuracy and Completeness of Information.

None of the representations or warranties made by, or written information
provided by, any Credit Party in this Credit Agreement or any other Credit
Document (including the information contained in any financial statement or
disclosure document, but excluding the projections, any pro formas, budgets and
general industry and general economic information) as of the date such
representations and warranties are made or deemed made or information provided
(taken as a whole) contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
materially misleading as of the time when made or delivered. There is no fact
now known to any of the Credit Parties which has, or could reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Credit Parties furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by or on behalf of the Credit Parties to the
Administrative Agent and/or the Lenders.

Section 3.22 Intentionally deleted.

Section 3.23 Foreign Assets Control Regulations, Etc.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 9.16). None of the Credit
Parties (i) is a blocked person described in section 1 of the Anti-Terrorism
Order or (ii) to its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.

Section 3.24 Compliance with OFAC Rules and Regulations.

None of the Borrower, any Subsidiary of the Borrower or any Affiliate of the
Borrower or any Guarantor (i) is a Sanctioned Person, (ii) has more than 15% of
its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loan hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

 

43



--------------------------------------------------------------------------------

Section 3.25 Outstanding Obligations.

Neither the Borrower nor any of its Subsidiaries has any material outstanding
obligations under (i) any agreement relating to the $1,500,000 acquisition of
the Flash controller group of the logic division of Integrated Circuit Solution
Incorporated, (ii) the Consigned Inventory Indemnity Agreement, dated as of
February 9, 2007, by and among the Borrower, Wells Fargo Foothill, Inc. and
Fabrik Acquisition Corp., or (iii) the Transition Services Agreement, dated
February 9, 2007, among Fabrik, Inc., Fabrik Acquisition Corp. and Borrower
entered into in connection with the sale of the Borrower’s consumer division
assets to Fabrik Acquisition Corp.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Credit Agreement, executed by a
duly authorized officer of each party hereto, (ii) for the account of each
Lender requests a Note, a Note, in each case conforming to the requirements of
this Credit Agreement and executed by duly authorized officers of the Credit
Parties or other Person, as applicable and (iii) counterparts of any other
Credit Document, executed by the duly authorized officers of the parties
thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation, Etc. Copies of the articles of incorporation or
other charter or formation documents of each Credit Party certified to be true
and complete as of a recent date by the appropriate governmental authority of
the state of its incorporation or formation, as the case may be.

(ii) Resolutions. Copies of resolutions of the board of directors or other
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer or the managing member of such Credit
Party as of the Closing Date to be true and correct and in force and effect as
of such date.

 

44



--------------------------------------------------------------------------------

(iii) Bylaws. A copy of the bylaws and/or operating agreement of each Credit
Party certified by an officer or managing member of such Credit Party as of the
Closing Date to be true and correct and in force and effect as of such date.

(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate governmental authorities of the state of incorporation or
formation, as the case may be, and each other state in which such Credit Party
is qualified to do business and (ii) to the extent readily available, a
certificate indicating payment of all corporate, LLC and other franchise taxes
by each Credit Party certified as of a recent date by the appropriate
governmental taxing authorities.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date,
in substantially the form of Schedule 4.1(b) hereto.

(c) UCC Searches. The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, searches of Uniform
Commercial Code filings in the jurisdiction of the state of organization of each
Credit Party, copies of the financing statements on file in such jurisdictions
and evidence that no Liens exist other than Permitted Liens;

(d) Liability and Casualty Insurance. The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance (including, but not limited to, business
interruption insurance) meeting the requirements set forth herein.

(e) Legal Opinion of Outside Counsel. The Administrative Agent shall have
received an opinion of outside counsel for the Credit Parties dated the Closing
Date and addressed to the Administrative Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent.

(f) Fees. The Administrative Agent and the Lenders shall have received all fees,
if any, owing pursuant to the Fee Letter and Section 2.2.

(g) Litigation. Except for the litigation described in Schedule 3.6, there shall
not exist any pending or threatened litigation, investigation, bankruptcy or
insolvency, injunction, order or claim affecting or relating to any Credit Party
or any of its Subsidiaries, this Credit Agreement and the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date which could reasonably be expected to have
a Material Adverse Effect.

(h) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1(a).

(i) Corporate Structure. The corporate capital and ownership structure of the
Subsidiaries shall be as described in Schedule 3.12.

 

45



--------------------------------------------------------------------------------

(j) Government Consent. The Administrative Agent shall have received evidence
that all governmental, shareholder and material third party consents and
approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained.

(k) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties (other than Indebtedness
permitted to exist pursuant to Section 6.1) shall be repaid in full and all
security interests related thereto shall be terminated on the Closing Date.

(l) No Material Adverse Effect. Since December 31, 2007, there has not occurred
any Material Adverse Effect.

(m) Financial Condition Certificate. The Administrative Agent shall have
received a certificate, in form and substance satisfactory to the Administrative
Agent and certified as accurate by a Responsible Officer, demonstrating
compliance by the Borrower and its Subsidiaries as of the Closing Date with the
financial covenants contained in Section 5.9.

(n) Officer’s Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date stating that (i) no action, suit, investigation or proceeding is pending
or, to the knowledge of any Credit Party, threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Credit
Party or any other transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (ii) immediately after giving effect to this Credit
Agreement (including the initial Loans made hereunder), the other Credit
Documents, and all the transactions contemplated therein or thereby to occur on
such date, (A) no Default or Event of Default exists and (B) all representations
and warranties contained herein and in the other Credit Documents are true and
correct in all material respects.

(o) Leverage Ratio. The Administrative Agent shall have received evidence that
the Leverage Ratio of the Borrower and its Subsidiaries, after giving effect to
the initial borrowings under the Credit Documents, is not greater than 2.5 to
1.0 as of the Closing Date.

(p) Minimum Liquidity Ratio. The Administrative Agent shall have received
evidence that the Minimum Liquidity Ratio is not less than 1.0 to 5.0.

(q) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
(as defined in Section 9.16) including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.

 

46



--------------------------------------------------------------------------------

(r) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

Section 4.2 Conditions to All Loans.

The obligation of each Lender to make any Loan hereunder is subject to the
satisfaction of the following conditions precedent on the date of making such
Loan:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein or which are contained in any certificate furnished at
any time under or in connection herewith shall be true and correct in all
material respects on and as of the date of such Loan as if made on and as of
such date (except for those which expressly relate to an earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan to be
made on such date unless such Default or Event of Default shall have been waived
in accordance with this Credit Agreement.

(c) Compliance with Revolving Commitments. Immediately after giving effect to
the making of any such Loan (and the application of the proceeds thereof), the
aggregate principal amount of outstanding Loans shall not exceed the Revolving
Committed Amount.

(d) Additional Conditions to Loans Made to Fund Permitted Acquisitions. If a
Loan is requested to fund a Permitted Acquisition, in addition to the conditions
set forth in Section 2.1, the Borrower shall deliver to the Administrative Agent
an Acquisition Compliance Certificate in the form of Schedule 1.1(c) attaching
pro forma consolidated financial information with respect to the Borrower and
its Subsidiaries (after giving effect to the Permitted Acquisition and the
making of the related Loan), which compliance certificate shall be subject to
the reasonable review of the Administrative Agent to confirm the accuracy of the
calculations included.

Each request for a Loan and each acceptance by the Borrower of any such Loan
shall be deemed to constitute a representation and warranty by the Borrower as
of the date of such Loan that the applicable conditions in this Section 4.2 have
been satisfied.

 

47



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Credit Party hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Revolving Commitments have terminated, no Note remains outstanding and unpaid
and the Credit Party Obligations under the Credit Documents, together with
interest, Commitment Fees and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, such Credit Party shall, and
shall cause each of its Subsidiaries, to:

Section 5.1 Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower, a copy of
the Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as at the end of such fiscal year and the related Consolidated statements of
income, cash flows and retained earnings of the Borrower and its Consolidated
Subsidiaries for such year, audited by a firm of independent certified public
accountants reasonably acceptable to the Administrative Agent, setting forth in
each case in comparative form the figures for the preceding fiscal year,
reported on without a “going concern” or like qualification, exception or
assumption, or qualification or assumption indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification; and

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter of the Borrower, a
company-prepared Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such period and related company-prepared
Consolidated statements of income, cash flows and retained earnings for the
Borrower and its Consolidated Subsidiaries for such quarterly period and for the
portion of the fiscal year ending with such period, in each case setting forth
in comparative form the figures for the corresponding period or periods of the
preceding fiscal year and the figures for the corresponding period or periods as
set forth in the most recent budget delivered pursuant to Section 5.1(c)
(subject to normal recurring year-end audit adjustments);

all such financial statements to fairly present in all material respects the
financial condition and results from operations of Borrower and its Consolidated
Subsidiaries and for the periods specified and to be prepared in reasonable
detail and in accordance with GAAP (subject, in the case of interim statements,
to normal recurring year-end audit adjustments) applied consistently throughout
the periods reflected therein and further accompanied by a management discussion
and analysis thereof and by a description of, and an estimation of the effect on
the financial statements on account of, a change in the application of
accounting principles as provided in Section 1.3 and as included in the public
filings with the Securities and Exchange Commission, it being understood and
agreed that by posting the annual and periodic public filings containing the
financial statements described in paragraphs (a) and (b) of this Section 5.1 to
the Borrower’s website or the SEC’s website (www.sec.gov), the Borrower shall
have satisfied the delivery requirements pursuant to this Section 5.1; provided,
that, upon request of the Administrative Agent or any Lender, the Borrower shall
promptly furnish hard copies of the financial statements.

(c) Annual Financial Plans. As soon as practicable and in any event within
forty-five (45) days after the end of each fiscal year, a Consolidated budget
and cash flow projections on a quarterly basis of the Borrower and its
Subsidiaries for such fiscal year, in form and detail reasonably acceptable to
the Administrative Agent, such budget to be

 

48



--------------------------------------------------------------------------------

prepared by the Borrower in a manner consistent with GAAP and to include an
operating and capital budget and a summary of the material assumptions made in
the preparation of such budget. Such budget shall be accompanied by a
certificate of the managing member or chief financial officer of the Borrower to
the effect that the budgets and other financial data are based on reasonable
estimates and assumptions, all of which are fair in light of the conditions
which existed at the time the budget was made, have been prepared on the basis
of the assumptions stated therein, and reflect, as of the time so furnished, the
reasonable estimate of the Borrower and its Subsidiaries of the budgeted results
of the operations and other information budgeted therein, it being acknowledged
and agreed by the Administrative Agent and the Lenders that budgets and other
financial data as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such budgets and other
financial data may materially differ from the projected results.

Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Schedule 5.2(b) stating that (i) such financial
statements present fairly in all material respects the financial position of the
Borrower and its Consolidated Subsidiaries for the periods indicated in
conformity with GAAP consistent with past practice, (ii) each of the Credit
Parties during such period observed or performed in all material respects all of
its covenants and other agreements, and satisfied in all material respects every
condition, contained in this Credit Agreement to be observed, performed or
satisfied by it, and (iii) such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, and
including calculations in reasonable detail required to indicate compliance with
Section 5.9 as of the last day of such period;

(c) within thirty (30) days after the same are sent or otherwise made available
on the Borrower’s website or the SEC’s website (www.sec.gov), copies of all
communications required by the SEC to be sent to its stockholders (other than
those otherwise provided pursuant to Section 5.1), it being understood and
agreed that by posting such communications to the Borrower’s website or the
SEC’s website (www.sec.gov), the Borrower shall have satisfied the delivery
requirements pursuant to this Section 5.2(c); provided, that, upon request of
the Administrative Agent or any Lender, the Borrower shall promptly furnish hard
copies of such communications;

 

49



--------------------------------------------------------------------------------

(d) within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset
Dispositions, Debt Issuances, and Equity Issuances that were made during the
prior fiscal year and amounts received in connection with any Recovery Event
during the prior fiscal year;

(e) promptly upon receipt thereof, a copy or summary of any other report or
“management letter” submitted or presented by independent accountants to the
Borrower or any of its Subsidiaries in connection with any annual, interim or
special audit of the books of such Person;

(f) promptly upon their becoming available or as they are posted on the
Borrower’s website or the SEC’s website (www.sec.gov), copies of (i) all press
releases and other statements made available generally by the Borrower to the
public concerning material developments in the business of the Borrower and its
Subsidiaries and (ii) any non-routine correspondence or official notices
received by the Borrower or any of its Subsidiaries from any federal, state or
local governmental authority which regulates the operations of the Borrower and
its Subsidiaries, it being understood and agreed that by posting such press
releases and correspondence to the Borrower’s website or the SEC’s website
(www.sec.gov), the Borrower shall have satisfied the delivery requirements
pursuant to this Section 5.2(f); provided, that, upon request of the
Administrative Agent or any Lender, the Borrower shall promptly furnish hard
copies of such press releases and correspondence;

(g) within 5 Business Days after the end of each month in which the Borrower
repurchases stock pursuant to Section 6.11(c), (d) or (e), a report detailing
the amount of such repurchases; and

(h) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

Section 5.3 Payment of Taxes and Other Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its income and other material
taxes (Federal, state, local and any other taxes) and other obligations and
liabilities of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

Section 5.4 Conduct of Business and Maintenance of Existence.

Continue to engage in business of the same general type as now conducted by it
on the Closing Date or in similar or related businesses and preserve, renew and
keep in full force and effect its existence and good standing and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business and to maintain its goodwill;
provided, however, that, notwithstanding the foregoing, the liquidation or
dissolution of an immaterial Subsidiary shall not result in an Event of Default,
so long as such liquidation or dissolution is not related to the bankruptcy or
insolvency of such Subsidiary.

 

50



--------------------------------------------------------------------------------

Section 5.5 Maintenance of Property; Insurance.

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).

(b) Maintain with financially sound and reputable insurance companies rated A-
or better by A.M. Best Company, insurance on all its property in at least such
amounts and against at least such risks as are usually insured against in the
same geographical area by companies engaged in the same or a similar business
(including, without limitation, business interruption insurance); and furnish to
the Administrative Agent, upon written request, full information as to the
insurance carried. The present insurance coverage of the Credit Parties is
outlined as to carrier, expiration date, type and amount on Schedule 5.5(b).

Section 5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable notice and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Credit Parties with the
Responsible Officer and with their independent certified public accountants;
provided that unless a Default or Event of Default has occurred and is
continuing, the Credit Parties shall be responsible for any reasonable costs and
expenses incurred by the Administrative Agent or such Lender in connection with
any such visit and inspection not more than once in any fiscal year; and
provided further that, during any period that a Default or Event of Default has
occurred and is continuing, the Credit Parties shall be responsible for all such
costs and expenses in connection with any such any such visitation and
inspection and no notice thereof shall be required.

Section 5.7 Notices.

Promptly upon (and in any event within three (3) Business Days of) obtaining
knowledge of the occurrence of an event or condition consisting of a Default or
Event of Default, give written notice to the Administrative Agent (which shall
promptly transmit such notice to each Lender) of the occurrence thereof, and
promptly (but in no event later than five (5) Business Days after any Credit
Party obtains actual knowledge thereof) give written notice of the following to
the Administrative Agent (which shall promptly transmit such notice to each
Lender):

(a) the occurrence of any default or event of default under any Contractual
Obligation of any of the Credit Parties which could reasonably be expected to
have a Material Adverse Effect or involve a monetary claim in excess of
$3,000,000;

 

51



--------------------------------------------------------------------------------

(b) any litigation, or any investigation or proceeding affecting any of the
Credit Parties which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;

(c) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or any Credit Party or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;

(d) any notice of any material violation received by any Credit Party from any
Governmental Authority;

(e) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(f) any attachment, judgment, Lien, levy or order exceeding $3,000,000 that may
be assessed against or threatened against any Credit Party, other than Permitted
Liens; and

(g) any other development or event that could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth reasonable details of the occurrence referred
to therein and stating what action the Borrower proposes to take with respect
thereto. In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

Section 5.8 Environmental Laws.

(a) Comply with all applicable Environmental Laws and obtain and comply in all
material respects with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except, in each case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

 

52



--------------------------------------------------------------------------------

Section 5.9 Financial Covenants.

Commencing on the Closing Date, comply with the following financial covenants:

(a) Leverage Ratio. As of the end of each fiscal quarter of the Borrower, the
Leverage Ratio shall be less than or equal to:

 

Period

  

Maximum Ratio

Fiscal quarter ended December 31, 2008

   2.5 to 1.0

After December 31, 2008

   2.0 to 1.0

(b) Minimum Liquidity Ratio. At all times the Minimum Liquidity Ratio shall not
be less than 1.0 to 5.0.

Section 5.10 Additional Guarantors.

Cause each of their Domestic Subsidiaries, whether newly formed, after acquired
or otherwise existing, to promptly (and in any event within thirty (30) days
after such Domestic Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Administrative Agent in its reasonable discretion))
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided that, if S.T.I. LLC, a California limited liability company, is not
dissolved within 180 days after the Closing Date, S.T.I. LLC shall become a
Guarantor hereunder by way of execution of a Joinder Agreement. In connection
therewith, the Credit Parties shall give notice to the Administrative Agent not
less than ten (10) days prior to creating a Domestic Subsidiary (or such shorter
period of time as agreed to by the Administrative Agent in its reasonable
discretion), or acquiring the Capital Stock of any other Person. In connection
with the foregoing, the Credit Parties shall deliver to the Administrative
Agent, with respect to each new Guarantor to the extent applicable,
substantially the same documentation required pursuant to Sections
4.1(b)-(e) and 5.13 and such other documents or agreements as the Administrative
Agent may reasonably request.

Section 5.11 Compliance with Law.

Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property, except to the extent noncompliance with any such law, rule,
regulation, order or restriction could not reasonably be expected to have a
Material Adverse Effect.

Section 5.12 Covenants Regarding Patents, Trademarks and Copyrights.

The Borrower and its Subsidiaries will take all necessary actions, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office, to maintain each item of
Intellectual Property of the Borrower and its Subsidiaries, including, without
limitation, payment of maintenance fees, filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings, to the extent the failure to maintain such item or
items of Intellectual Property could reasonably be expected to have a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

Section 5.13 Supplemental Disclosure.

From time to time as may be reasonably requested by the Administrative Agent
(which request shall not be made more frequently than once each calendar year
absent the occurrence and continuance of a Default or an Event of Default), the
Credit Parties shall, and from time to time as they may determine necessary, the
Credit Parties may, supplement any one or more of the Schedules hereto, or any
representation herein or in any other Credit Document, with respect to any
matter hereafter arising that, if exiting or occurring at the date of this
Credit Agreement, would have been required to be set forth or described in such
Schedule or as an exception to such representation, or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein); provided that (a) no such supplement to any such Schedule or
representation shall amend, supplement or otherwise modify any Schedule or
representation, or be or be deemed a waiver of any Default or Event of Default
resulting from the matters disclosed therein, except as reasonably consented to
by the Administrative Agent or Required Lenders in writing; and (b) no
supplement shall be required or permitted as to representations and warranties
that relate solely to the Closing Date.

Section 5.14 Inactive Entities.

Each of (i) S.T.I. LLC, a California limited liability company, and
(ii) R-Lastikko 1702 Oy, a Finnish company, shall not engage in any business
activities other than the completion of dissolution proceedings.

Section 5.15 Ownership of Subsidiaries.

Other than Capital Stock of Foreign Subsidiaries issued to individuals to comply
with the requirements of local law, the Borrower shall continue to own, directly
or indirectly through one or more intermediaries, all of the outstanding Capital
Stock and other equity interests of all of its Subsidiaries, except for the
liquidation or dissolution of immaterial Subsidiaries.

 

54



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Credit Party hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Revolving Commitments have terminated, no Note remains outstanding and unpaid
and the Credit Party Obligations under the Credit Documents, together with
interest, Commitment Fees and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, the Credit Parties shall not,
nor shall they permit any of their Subsidiaries to:

Section 6.1 Indebtedness.

Contract, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

(b) Indebtedness existing as of the Closing Date as referenced in the financial
statements referenced in Section 3.1(a) (and set out more specifically in
Schedule 6.1(b)) hereto and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;

(c) Indebtedness incurred after the Closing Date consisting of Capital Leases or
Indebtedness incurred to provide all or a portion of the purchase price or cost
of construction of an asset; provided that (i) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset;
(ii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;
and (iii) the total amount of all such Indebtedness shall not exceed $2,000,000
at any time outstanding;

(d) Indebtedness and obligations owing under Hedging Agreements in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes;

(e) Intercompany Indebtedness arising from loans made by the Borrower to any of
its Subsidiaries, or by any of its Subsidiaries to the Borrower or to any other
Subsidiary of Borrower; provided that, for loans made by a Credit Party to a
Subsidiary that is not a Credit Party, such Indebtedness shall be evidenced by
notes in substantially the form attached hereto as Schedule 6.1(e) and shall be
pledged to the Administrative Agent, for the benefit of the Lenders; and
provided further that if the notes issued by any Subsidiary ever exceed
$10,000,000 the Administrative Agent receives within 10 days thereafter a
satisfactory opinion of counsel to the effect that it has a perfected first
priority Lien on such notes; and

(f) Guaranties by the Borrower of Indebtedness, liabilities or other obligations
of any of its Subsidiaries permitted to be incurred under this Credit Agreement
and by any Subsidiary of the Borrower of Indebtedness, liabilities or other
obligations of the Borrower or any of its Subsidiaries permitted to be incurred
under this Credit Agreement; and

(g) other unsecured Indebtedness of Credit Parties which does not exceed
$2,000,000 in the aggregate at any time outstanding.

Section 6.2 Liens.

Contract, create, incur, assume or permit to exist any Lien with respect to any
of their respective property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens. Notwithstanding the foregoing, if a Credit Party shall grant a
Lien on any of its assets in violation of this Section 6.2, then it shall be
deemed to have simultaneously granted an equal and ratable Lien on any such
assets in favor of the Administrative Agent for the benefit of the Lenders.

 

55



--------------------------------------------------------------------------------

Section 6.3 Guaranty Obligations.

Enter into or otherwise become or be liable in respect of any Guaranty
Obligations (excluding specifically therefrom endorsements in the ordinary
course of business of negotiable instruments for deposit or collection) other
than (i) those in favor of the Lenders in connection herewith, (ii) guaranties
given by the Borrower or any of its Subsidiaries or by the Borrower or any of
its Subsidiaries in favor of the Borrower or any such Subsidiary in connection
with obligations not constituting Indebtedness, including real property leases
and other contracts entered into in the ordinary course of business,
(iii) guaranties given by the Borrower in favor of any employee of a Subsidiary
in connection with employment arrangements between such Subsidiary and such
employee, and (iv) Guaranty Obligations by the Credit Parties permitted under
Section 6.1 (except, as regards Indebtedness permitted under Section 6.1(b),
only if and to the extent such Indebtedness was guaranteed on the Closing Date).

Section 6.4 Intentionally deleted.

Section 6.5 Consolidation, Merger, Sale or Purchase of Assets, etc.

(a) dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time
except the following, without duplication, shall be expressly permitted:

(i) Specified Sales;

(ii) the disposition of property or assets as a result of a Recovery Event;

(iii) subject to the provisions of Section 6.7, the sale, lease or transfer of
property or assets from the Borrower to any of its Subsidiaries or from any
Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower (including the liquidation of any Subsidiary into a Credit Party or
Subsidiary);

(iv) the termination of any transaction under any Hedging Agreement permitted
pursuant to Section 6.1;

(v) the sale of receivables in the ordinary course of business in connection
with the Master Purchase Agreement, dated as of April 2, 2008, between JPMorgan
Chase Bank, N.A. and the Borrower, in an aggregate financed amount not to exceed
$1,000,000 at any time outstanding; and

(vi) other sales, leases or transfers of property or assets in an amount, based
on book value, not to exceed $500,000 individually or $1,000,000 in the
aggregate during the term of this Credit Agreement;

 

56



--------------------------------------------------------------------------------

provided that, with respect to clauses (i), (ii), (iv), (v) and (vi) above, at
least 75% of the consideration received therefor by such Credit Party shall be
in the form of cash or Cash Equivalents; or

(b) purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) the property or assets of any Person (other than purchases
or other acquisitions of inventory, leases, materials, property and equipment in
the ordinary course of business, except as otherwise limited or prohibited
herein), or enter into any transaction of merger or consolidation, except for
(i) Investments or acquisitions permitted pursuant to Section 6.6,
(ii) Permitted Acquisitions, and (iii) the merger or consolidation of the
Borrower or one of its Subsidiaries with and into a Credit Party or a Subsidiary
of a Credit Party; provided that if the Borrower is a party thereto, the
Borrower will be the surviving corporation.

Section 6.6 Advances, Investments and Loans.

Lend money or extend credit or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person except for Permitted Investments.

Section 6.7 Transactions with Affiliates.

Enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder or Affiliate, except for Permitted Investments
and transactions among the Credit Parties and any Subsidiaries of any of the
Credit Parties; provided, however, that the pricing terms of any transaction
involving a Credit Party and any Subsidiary that is not a Credit Party will be
based on the lower of (i) book value and (ii) fair market value.

Section 6.8 Ownership of Subsidiaries; Restrictions.

The Credit Parties and their Subsidiaries will not sell, transfer, pledge or
otherwise dispose of any Capital Stock or other equity interests in any of its
Subsidiaries, nor will they permit any of its Subsidiaries to issue, sell,
transfer, pledge or otherwise dispose of any of their Capital Stock or other
equity interests, except in a transaction permitted by Section 6.5(a).

Section 6.9 Fiscal Year; Organizational Documents.

Change its fiscal year. None of the Credit Parties will amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational document) or bylaws (or other similar document) or operating
agreement in any respect that could reasonably be expected to have a Material
Adverse Effect.

 

57



--------------------------------------------------------------------------------

Section 6.10 Limitation on Restricted Actions.

Create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Person to (a) pay dividends or make
any other distributions to any Credit Party on its Capital Stock or with respect
to any other interest or participation in, or measured by, its profits, (b) pay
any Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(a)-(d) above) for such encumbrances or restrictions existing under or by reason
of (i) this Credit Agreement and the other Credit Documents, (ii) applicable
law, (iii) any document or instrument governing Indebtedness incurred pursuant
to Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, or
(iv) any Permitted Lien or any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien.

Section 6.11 Restricted Payments.

Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person; (b) to make dividends or other
distributions payable to the Borrower or its Subsidiaries (directly or
indirectly through its Subsidiaries); (c) from the Closing Date until
November 18, 2008, the Borrower may make stock repurchases pursuant to that
certain existing stock repurchase program approved by the Board of Directors of
the Borrower in July 2006 (as expanded on May 18, 2007), and open until
November 18, 2008, in an aggregate amount not to exceed $44,500,000; provided,
that, after giving effect to each such repurchase, (i) no Default or Event of
Default shall exist or would occur as a result of such repurchase, (ii) the
Leverage Ratio shall be less than 1.0 to 1.0 and (iii) the Minimum Liquidity
Ratio shall be greater than 1.0 to 4.0; (d) after November 18, 2008, the
Borrower may make stock repurchases approved from time to time by the Borrower’s
Board of Directors, in an aggregate amount not to exceed $5,000,000 for all
stock repurchases made pursuant to this Section 6.11(d) during the term of this
Credit Agreement, provided, that, after giving effect to each such repurchase,
(i) no Default or Event of Default shall exist or would occur as a result of
such repurchase, (ii) the Leverage Ratio shall be less than 1.0 to 1.0 and
(iii) the Minimum Liquidity Ratio shall be equal to or greater than 1.0 to 4.0;
(e) after November 18, 2008, the Borrower may make stock repurchases approved
from time to time by the Borrower’s Board of Directors in excess of $5,000,000;
provided, that, after giving effect to each such repurchase, (i) no Default or
Event of Default shall exist or would occur as a result of such repurchase,
(ii) the Leverage Ratio shall be less than 1.0 to 1.0 and (iii) the aggregate
amount of Cash and Cash Equivalents not subject to any Lien owned and held by
the Borrower is at least $10,000,000 greater than the aggregate amount of Cash
and Cash Equivalents not subject to any Lien that would be required, at such
time, to make the Minimum Liquidity Ratio equal to 1.0 to 4.0; and (f) payments
to departing employees or directors in connection with the redemption of the
Capital Stock of the Borrower held by such Persons in an aggregate amount not to
exceed $1,000,000. For purposes of determining the Leverage Ratio and Minimum
Liquidity Ratio in clauses (c), (d) and (e) above, the Borrower shall measure
such ratios as follows: (x) with respect to stock repurchases made by the
Borrower during the first

 

58



--------------------------------------------------------------------------------

fifteen (15) days of a month, such ratios shall be based on the financial
statements of the Borrower for the month prior to the immediately preceding
month and (y) with respect to stock repurchases made by the Borrower from the
sixteenth (16th) day to the end of a month, such ratios shall be based on the
financial statements of the Borrower for the immediately preceding month. By way
of example, stock purchases made on August 10th shall be based on the financial
statements for June and stock purchases made on August 20th shall be based on
the financial statements for July.

Section 6.12 Intentionally deleted.

Section 6.13 Sale Leasebacks.

Directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party has sold or transferred or is to
sell or transfer to a Person which is not another Credit Party or (b) which any
Credit Party intends to use for substantially the same purpose as any other
property which has been sold or is to be sold or transferred by such Credit
Party to another Person which is not another Credit Party in connection with
such lease.

Section 6.14 No Further Negative Pledges.

Enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (a) pursuant to this Credit Agreement and the other Credit Documents,
(b) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.1(c); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, and (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.

Section 6.15 Amending Certain Documents.

Amend, modify or extend or permit the amendment, modification or extension of
either (i) the Master Purchase Agreement, dated as of April 2, 2008, between
JPMorgan Chase Bank, N.A. and the Borrower or (ii) the Continuing Agreement for
Payables Discounting, dated as of September 5, 2003, between SPX Corporation and
JPMorgan Chase Bank, N.A., except to the extent that such amendments,
modifications, or extensions could not reasonably be expected to have a Material
Adverse Effect.

 

59



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment Default. The Borrower shall fail to pay any principal on any Loan or
Note when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms thereof or hereof; or the Borrower shall fail to pay
interest on the Loans or the Notes or any fee or other amount payable hereunder
when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms thereof or hereof and such failure shall continue
unremedied for three (3) Business Days (or any Guarantor shall fail to pay on
the Guaranty in respect of any of the foregoing or in respect of any other
Guaranty Obligations thereunder).

(b) Misrepresentation. Any representation or warranty made or deemed made by or
on behalf of the Borrower or any other Credit Party herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other written statement furnished at any time under or in
connection with this Credit Agreement by or on behalf of the Borrower or any
other Credit Party shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made.

(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
5.1, 5.2, 5.4, 5.7, 5.9 or Article VI; or (ii) any Credit Party shall fail to
comply with any other covenant contained in this Credit Agreement or the other
Credit Documents or any other agreement, document or instrument among any Credit
Party, the Administrative Agent and the Lenders or executed by any Credit Party
in favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not
cured within thirty (30) days of its occurrence.

(d) Debt Cross-Default. (i) any Credit Party shall default in any payment of
principal of or interest on any Indebtedness (other than the Loans and the
Guaranty) in a principal amount outstanding of at least $2,000,000 for the
Borrower and any of its Subsidiaries in the aggregate beyond any applicable
grace period (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; (ii) any Credit Party shall
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans and the Guaranty) in a
principal amount outstanding of at least $2,000,000 in the aggregate for the
Borrower and its Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or (iii) any Credit Party shall breach or default any Hedging
Agreement.

 

60



--------------------------------------------------------------------------------

(e) Intentionally Deleted.

(f) Bankruptcy Default. (i) the Borrower or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to have it judged bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 30 days; or
(iii) there shall be commenced against the Borrower or any of its Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above; or (v) the Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due.

(g) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Borrower or any of its Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of $3,000,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof.

(h) ERISA Default. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a Trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single

 

61



--------------------------------------------------------------------------------

Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan or (vi) any other similar event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could have a Material Adverse Effect.

(i) Change of Control. A Change of Control shall have occurred.

(j) Failure of Credit Documents. This Credit Agreement (including the Guaranty)
or any other Credit Document or any provision hereof or thereof shall cease to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the rights, powers and privileges purported to be created thereby, or
any Credit Party or any Person acting by or on behalf of any Credit Party shall
deny or disaffirm such Person’s obligations under this Credit Agreement or any
other Credit Document.

(k) Hedging Agreement. Any termination payment shall be due by a Credit Party
under any Hedging Agreement and such amount is not paid within the later to
occur of five (5) Business Days after the due date thereof or the expiration of
grace periods, if any, in such Hedging Agreement.

(l) Liquidation Default. The stockholders of the Borrower shall adopt a plan or
proposal for the liquidation or dissolution of the Borrower.

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is an Event of Default specified in
Section 7.1(f), automatically the Revolving Commitments shall immediately
terminate and the Loans (with accrued interest thereon), and all other amounts
under the Credit Documents shall immediately become due and payable and (b) if
such event is any other Event of Default, subject to the terms of Section 8.5,
with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, take any or all of the following actions: (i) by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; (ii) by notice of default to
the Borrower declare the Loans (with accrued interest thereon) and all other
amounts owing under this Credit Agreement and the Notes to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and/or
(iii) exercise on behalf of the Lenders all of its other rights and remedies
under this Credit Agreement, the other Credit Documents and applicable law.
Except as expressly provided above in this Section 7.2, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Credit Parties.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wachovia to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.

Section 8.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

63



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower or any Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

64



--------------------------------------------------------------------------------

Section 8.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.4
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Section 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments and Waivers.

Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may the
Borrower or any Guarantor be released except in accordance with the provisions
of this Section 9.1. The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower or any other Credit Party written amendments,

 

65



--------------------------------------------------------------------------------

supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
or any other Credit Party hereunder or thereunder or (b) waive, on such terms
and conditions as the Required Lenders may specify in such instrument, any of
the requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, waiver, supplement, modification or release
shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.6(b) which shall be
determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or forgive any principal, interest or fee payable hereunder,
or extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;

(ii) increase the amount of any Lender’s Revolving Commitment without the
written consent of each Lender affected thereby;

(iii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders;

(iv) amend, modify or waive any provision of Article VIII without the written
consent of the Administrative Agent;

(v) release the Borrower or substantially all of the Guarantors from their
obligations hereunder without the written consent of all of the Lenders and,
with respect to such Guarantors, any Hedging Agreement Provider;

(vi) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders;

(vii) permit the Borrower to assign or transfer any of its rights or obligations
under this Credit Agreement or other Credit Documents without the written
consent of all of the Lenders;

(viii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of all of the Required Lenders or Lenders as appropriate;

(ix) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.9(b) without the written consent of each Lender and Hedge Agreement
Provider directly affected thereby; or

 

66



--------------------------------------------------------------------------------

(x) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action.

Notwithstanding the foregoing, this Credit Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Credit Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Credit Agreement and the other
Credit Documents with the Loans and the accrued interest and fees in respect
thereof, and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and the Notes and other Credit Documents, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII; provided, however, that the Administrative Agent
will provide written notice to the Borrower of any such amendment, modification
or waiver. In addition, the Borrower and the Lenders hereby authorize the
Administrative Agent to modify this Credit Agreement by unilaterally amending or
supplementing Schedule 2.1(a) from time to time in the manner requested by the
Borrower, the Administrative Agent or any Lender in order to reflect any
assignments or transfers of the Loans as provided for hereunder; provided that
the Administrative Agent shall promptly deliver a copy of any such modification
to the Borrower and each Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

67



--------------------------------------------------------------------------------

Section 9.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower:

(A) to STEC, Inc. at 3001 Daimler Street, Santa Ana, California 92705, Attention
of Michael Higa (Telecopier No. (949) 417-0609; Telephone No. (949) 260-8233);

(B) with copy to Reed Smith LLP Attention of Mark G. Pedretti (Telecopier No.
(212) 659-0101; Telephone No. (212) 549-0408);

(ii) if to the Administrative Agent:

(A) to Wachovia Bank, National Association at 2211 Michelson, 2nd Floor, Irvine,
California 92612, Attention of Kenneth C. Coulter (Telecopier No.
(949) 567-6314; Telephone No. (949) 567-6289);

(B) with copy to Mayer Brown LLP at 350 South Grand Avenue, 25th Floor, Los
Angeles, California 90071, Attention of Warren Loui (Telecopier No.
(213) 576-8142; Telephone No. (213) 229-5110); and

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

68



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

Section 9.3 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Revolving Commitments have
been terminated and all amounts owing hereunder and under the Notes have been
paid in full.

Section 9.4 Payment of Expenses and Taxes; Indemnification.

(a) General. The Borrower agrees (i) to pay or reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation, negotiation, printing and execution of, and
any amendment, supplement or modification to, this Credit Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, together with the reasonable fees and
disbursements of counsel to the Administrative Agent, (ii) to pay or reimburse
each Lender and the Administrative Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Credit Agreement, the Notes and any such other documents, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and to the Lenders (including reasonable allocated costs of
in-house legal counsel), (iii) on demand, to pay, indemnify, and hold each
Lender, the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents, and (iv) to
pay, indemnify, and hold each Lender, the Administrative Agent and each of their
respective Related Parties (each such Person being called an “Indemnitee”)
harmless from and

 

69



--------------------------------------------------------------------------------

against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents and the use, or proposed use, of proceeds of the Loans, including any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto (all of the
foregoing, collectively, the “indemnified liabilities”); provided, however, that
the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to indemnified liabilities arising from the gross negligence or willful
misconduct of such Indemnitee, as finally determined by a court of competent
jurisdiction. The agreements in this Section 9.4 shall survive repayment of the
Loans, the Notes and all other amounts payable hereunder.

(b) Environmental Indemnification. The Borrower shall indemnify each Indemnitee
against, and hold each Indemnitee harmless from, all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel (including allocated
costs of internal counsel) and consultants, investigation and laboratory fees,
response costs, court costs and litigation expenses for any Indemnitee), of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to, incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of, any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Credit Parties or the Properties, or any orders, requirements
or demands of Governmental Authorities related thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are finally determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under this Section 9.4 to be paid
by it to the Administrative Agent (or any sub-agent thereof), or any Related
Party of any of the foregoing (to the extent such Related Party is acting in the
capacity of the Administrative Agent), each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this Section 9.4(c) are subject
to the provisions of Section 9.7.

 

70



--------------------------------------------------------------------------------

(d) Payments. All amounts due under this Section 9.4 shall be payable not later
than 10 days after demand therefor.

Section 9.5 Waiver of Consequential Damages

(a) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Borrower, the Administrative Agent and any Lender
shall assert, and each hereby waives, any claim against any other party (and
each Indemnitee), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, or any Loan or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby.

Section 9.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 9.6(b), (ii) by way of participation
in accordance with the provisions of Section 9.6(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 9.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided Section 9.6(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Revolving Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

71



--------------------------------------------------------------------------------

(B) in any case not described Section 9.6(b)(i)(A), the aggregate amount of the
Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Revolving Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Revolving Commitment assigned, except that this clause (ii) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Tranches on a non-pro rata basis.

(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption
substantially in the form of Schedule 9.6(b), together with a processing and
recordation fee of $3,500; provided that in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no such fee shall be
required, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 2.10 and 9.4 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance Section 9.6(d).

 

72



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section 9.2
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Revolving Commitment and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.1 (iii), (v), (vi), (vii) or (viii) (in connection with the written
consent of all Lenders only) or Section 9.1(ix) and (x) that affects such
Participant. Subject to Section 9.6(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 9.7 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15(a) as though it were a Lender.

 

73



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. Each
Credit Party (and each other Indemnitee) agrees to cooperate with the
Administrative Agent and the Lenders in connection with any pledge or assignment
or any participation and/or securities created pursuant to this Section 9.6,
including delivery of any documentation reasonably requested by the
Administrative Agent or a Lender in connection therewith.

Section 9.7 Adjustments; Set-off.

(a) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

74



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and be continuing, each Lender
and its Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Credit Agreement or any other Credit Document to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Credit
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

Section 9.9 Counterparts.

(a) Counterparts; Integration. This Credit Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Credit Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.10 Effectiveness.

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written or telecopied notice (actually received) at such
office that the same has been signed and mailed to it.

 

75



--------------------------------------------------------------------------------

Section 9.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.12 Integration.

This Credit Agreement, the Notes and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the Notes and the other Credit Documents.

Section 9.13 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Credit Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including
Section 5-1401 of the General Obligations Law of the State of New York), without
regard to conflicts of laws principles.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the state and federal courts of the State of New
York, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Credit Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Credit Agreement or in any other Credit Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement or any other Credit Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Credit Agreement or any other
Credit Document in any court referred to in Section 9.13(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

76



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Credit Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

(e) Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.14 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or Hedging Agreement or any action or proceeding relating to this
Credit Agreement, any other Credit Document or Hedging Agreement or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (g) subject
to each such Person being informed of the confidential nature of the Information
and to their agreement to keep such Information confidential on substantially
the same terms as required by this Section 9.14, to (i) an investor or
prospective investor in securities issued by an Approved Fund that also agrees
that Information shall be used solely for the

 

77



--------------------------------------------------------------------------------

purpose of evaluating an investment in such securities issued by the Approved
Fund, (ii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in securities issued by an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iii) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 9.14 or (y) becomes available to the
Administrative Agent or any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received in
writing from the Borrower or any of its Subsidiaries relating to the Borrower or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 9.15 Acknowledgments.

The Borrower and the other Credit Parties each hereby acknowledges that

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.

Section 9.16 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.

 

78



--------------------------------------------------------------------------------

Section 9.17 Arbitration.

(a) The parties hereto hereby agree to be bound by the provisions of this
Section 9.17. Notwithstanding the provisions of Section 9.17 to the contrary,
upon demand of any party hereto, whether made before or after institution of any
Dispute between or among parties to this Credit Agreement, all such Disputes
shall be resolved by binding arbitration as provided herein. Institution of a
judicial proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Credit Agreement.

Arbitration shall be conducted under and governed by Arbitration Rules of the
AAA and Title 9 of the U.S. Code. All arbitration hearings shall be conducted in
New York, New York. A hearing shall begin within ninety (90) days of demand for
arbitration and all hearings shall be concluded within one hundred twenty
(120) days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then no more than a total extension
of sixty (60) days. The expedited procedures set forth in Rule 51 et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000. All
applicable statutes of limitation shall apply to any Dispute. The panel from
which all arbitrators are selected shall be comprised of licensed attorneys
selected from the Commercial Financial Dispute Arbitration Panel of the AAA. The
single arbitrator selected for expedited procedure shall be a retired judge from
the highest court of general jurisdiction, state or federal, of the state where
the hearing will be conducted or if such person is not available to serve, the
single arbitrator may be a licensed attorney. The parties hereto do not waive
applicable Federal or state substantive law except as provided herein. A
judgment upon the award may be entered in any court having jurisdiction.
Notwithstanding the foregoing, this arbitration provision does not apply to
Disputes under or related to Hedging Agreements.

(b) Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Lenders and the Credit Parties agree to preserve,
without diminution, certain remedies that the Administrative Agent on behalf of
the Lenders may employ or exercise freely, independently or in connection with
an arbitration proceeding or after an arbitration action is brought. The
Administrative Agent on behalf of the Lenders shall have the right to proceed in
any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted
under Credit Documents or under applicable law or by judicial foreclosure and
sale, including a proceeding to confirm the sale; (ii) all rights of self-help
including peaceful occupation of real property and collection of rents, setoff,
and peaceful possession of personal property; (iii) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and filing an involuntary bankruptcy case;
and (iv) when applicable, a judgment by confession of judgment. Any claim or
controversy with regard to the Administrative Agent’s entitlement on behalf of
the Lenders to exercise such remedies is a Dispute. Preservation of these
remedies does not limit the power of an arbitrator to grant similar remedies
that may be requested by a party in a Dispute.

 

79



--------------------------------------------------------------------------------

(c) The parties hereto agree that they shall not have a remedy of punitive or
exemplary damages against the other in any Dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.

(d) Each of the parties hereto accepts, for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction
relating to any arbitration proceedings conducted under the Arbitration Rules in
New York and irrevocably agrees to be bound by any final judgment rendered
thereby in connection with this Credit Agreement from which no appeal has been
taken or is available.

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Credit Agreement and to extend
credit hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Loans hereunder and any Hedging Agreement,
each of the Guarantors hereby agrees with the Administrative Agent, the Lenders
and the Hedging Agreement Providers as follows: each Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all indebtedness of the
Borrower (and, with respect to any Hedging Agreement, any and all indebtedness
of each other Credit Party) owed to the Administrative Agent, the Lenders and,
with respect to any Hedging Agreement, the Hedging Agreement Providers. If any
or all of the indebtedness becomes due and payable hereunder or under any
Hedging Agreement, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders, the Hedging Agreement
Providers, or their respective order, or demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Credit Party Obligations. The word
“indebtedness” is used in this Article X in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of the
Borrower and, with respect to any Hedging Agreement, each other Credit Party,
including specifically all Credit Party Obligations, arising in connection with
this Credit Agreement, the other Credit Documents or any Hedging Agreement, in
each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether or not such obligor may be liable individually or jointly with others,
whether or not recovery upon such indebtedness may be or hereafter become barred
by any statute of limitations, and whether or not such indebtedness may be or
hereafter become otherwise unenforceable.

 

80



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower, each other Credit Party to the Lenders and any Hedging Agreement
Provider whether or not due or payable by the Borrower upon the occurrence of
any of the events specified in Section 7.1(f), and unconditionally promises to
pay such Credit Party Obligations to the Administrative Agent for the account of
the Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender or any
Hedging Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

Section 10.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations whether executed
by any such Guarantor, any other guarantor or by any other party, and no
Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Credit Party Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower or any other obligor of the Credit Party Obligations, or (e) any
payment made to the Administrative Agent, the Lenders or any Hedging Agreement
Provider on the Credit Party Obligations which the Administrative Agent, such
Lenders or such Hedging Agreement Provider repay the Borrower or other obligor
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

Section 10.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, the Borrower or any other obligor of the Credit Party
Obligations, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, the Borrower or such other obligor and whether or not any other
Guarantor, the Borrower or such other obligor is joined in any such action or
actions.

 

81



--------------------------------------------------------------------------------

Section 10.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable statute and cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Credit Agreement and any Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, Guarantors,
the Borrower or other obligors.

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Borrower or any
other obligor of the Credit Party Obligations or the officers, directors,
members, partners or agents acting or purporting to act on its behalf, and any
Credit Party Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Hedging Agreement Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
the Credit Party Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of the Borrower, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Credit Party Obligations. The Administrative Agent
may, at its election, foreclose on any security held by the Administrative Agent
by one or more judicial or nonjudicial sales (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except

 

82



--------------------------------------------------------------------------------

to the extent the Credit Party Obligations have been paid in full and the
Revolving Commitments have been terminated. Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent or any of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s or other obligor’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Credit Party Obligations and the nature, scope and extent of the risks
which such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent, any Lender or any Hedging Agreement Provider shall have
any duty to advise such Guarantor of information known to it regarding such
circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrower or any other guarantor or other obligor of the Credit Party
Obligations owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Revolving
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders or any Hedging Agreement Provider now have or may hereafter
have against any Other Party, any endorser or any other guarantor of all or any
part of the Credit Party Obligations of the Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Hedging Agreement Providers to secure payment of the
Credit Party Obligations until such time as the Credit Party Obligations (other
than contingent indemnity obligations) shall have been paid in full and the
Revolving Commitments have been terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Hedging Agreement) and that no
Lender or Hedging Agreement Provider shall have any right individually to seek
to enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Credit Agreement and for the benefit of
any Hedging Agreement Provider under any Hedging Agreement.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:     STEC, INC.,       By:   /s/ Manouch Moshayedi       Name: Manouch
Moshayedi       Title: Chief Executive Officer GUARANTOR:     STEC INTERNATIONAL
HOLDING, INC.       By:   /s/ Manouch Moshayedi       Name: Manouch Moshayedi  
    Title: President

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT     AND LENDERS:     WACHOVIA BANK,     NATIONAL
ASSOCIATION,     as Administrative Agent and as a Lender       By:   /s/ Kenneth
C. Coulter       Name: Kenneth C. Coulter       Title: Vice President

 

S-2